Title: Daniel Pettibone to Thomas Jefferson, [ca. 20 November 1818]
From: Pettibone, Daniel
To: Jefferson, Thomas


            
              
                Most Excellent sir—
                ca. 20 Nov. 1818
              
              I take the liberty to call to your Recollection to the small hand axe that I presented to your excellency in the year 1807—as a specimen of a new & useful improvement I had made on edge-tools—sir—you was pleesd to observ that it was your opinion that the improvement I had made was worth (to the public) all the Gut Gu-gauze Patents that had been granted since the formation of the Patent Law) as it would effect almost every individual more or less—
            
            
              P.S. I have made very great improvements in warming public building—and May be of Some use to the Colledge that is proposed to be erected near to your place—I am sir your Most obedt Servnt
              
                Daniel Pettibone
              
            
          